 1   DURIE TANGRI LLP                                  MCDERMOTT WILL & EMERY LLP
     DARALYN J. DURIE (SBN 169825)                     Thomas P. Steindler (Pro Hac Vice)
 2   ddurie@durietangri.com                            tsteindler@mwe.com
     LAURA E. MILLER (SBN 271713)                      Paul M. Schoenhard (Pro Hac Vice submitted)
 3   lmiller@durietangri.com                           pschoenhard@mwe.com
     RAGHAV R. KRISHNAPRIYAN (SBN 273411)              Ian B. Brooks (Pro Hac Vice)
 4   rkrishnapriyan@durietangri.com                    ibrooks@mwe.com
     MATTHEW W. SAMUELS (SBN 294668)                   David Mlaver (Pro Hac Vice)
 5   msamuels@durietangri.com                          dmlaver@mwe.com
     217 Leidesdorff Street                            500 N. Capitol St, NW
 6   San Francisco, CA 94111                           Washington, DC 20001
     Telephone: 415-362-6666                           Telephone: 202-756-8000
 7   Facsimile: 415-236-6300
                                                       MCDERMOTT WILL & EMERY LLP
 8   YOUNG BASILE HANLON & MACFARLANE,                 William G. Gaede, III (SBN 136184)
     P.C.                                              wgaede@mwe.com
 9   JEFFREY D. WILSON (Pro Hac Vice)                  275 Middlefield Road, Suite 100
     wilson@youngbasile.com                            Menlo Park, CA 94025
10   ANDREW R. BASILE, JR. (SBN 208396)                Telephone: 650-815-7400
     abasile@youngbasile.com                           Facsimile: 650-815-7401
11   EDDIE D. WOODWORTH (Pro Hac Vice)
     woodworth@youngbasile.com                         MCDERMOTT WILL & EMERY LLP
12   RYAN T. MCCLEARY (Pro Hac Vice)                   K. Nicole Clouse (Pro Hac Vice)
     mccleary@youngbasile.com                          nclouse@mwe.com
13   3001 W. Big Beaver Road, Suite 624                28 State Street
     Troy, MI 48084                                    Boston, MA 02109
14   Telephone: (248) 649-3333                         Telephone: 617-535-3841
     Facsimile: (248) 649-3338
15                                                     Attorneys for Defendant
     Attorneys for Plaintiff                           NOVARTIS PHARMACEUTICALS
16   PLEXXIKON INC.                                    CORPORATION

17                               IN THE UNITED STATES DISTRICT COURT

18                             FOR THE NORTHERN DISTRICT OF CALIFORNIA

19                                             OAKLAND DIVISION

20   PLEXXIKON INC.,                                    Case No. 4:17-cv-04405-HSG

21                                Plaintiff,            STIPULATION AND [PROPOSED] ORDER
                                                        TO PERMIT DEPOSITION OF
22         v.                                           MALACKOWSKI AFTER THE EXPERT
                                                        DISCOVERY CUTOFF DATE
23   NOVARTIS PHARMACEUTICALS
     CORPORATION,                                       Ctrm: 2 – 4th Floor
24                                                      Judge: Honorable Haywood S. Gilliam, Jr.
                                  Defendant.
25

26

27

28

            STIPULATION AND [PROPOSED] ORDER TO PERMIT MALACKOWSKI DEPOSITION AFTER THE
                       EXPERT DISCOVERY CUTOFF DATE / CASE NO. 4:17-CV-04405-HSG
 1          Pursuant to Northern District of California Civil Local Rules 6-2 and 7-12, Plaintiff Plexxikon

 2   Inc. (“Plexxikon”) and Defendant Novartis Pharmaceuticals Corporation (“NPC”) stipulate and request

 3   that the Court enter an order permitting the deposition of James E. Malackowski to occur on May 4, 2019

 4   after the May 2, 2019 close of expert discovery. Specifically, the parties have arranged to complete all

 5   other expert depositions within the expert discovery period. The earliest available mutually agreeable

 6   time for Mr. Malackowski, one of NPC’s experts, to be deposed is May 4, 2019. Accordingly, the parties

 7   seek to extend expert discovery for the limited purpose of allowing the parties to complete the deposition

 8   of Mr. Malackowski.

 9          On December 22, 2017, the Court issued a scheduling order setting deadlines through claim

10   construction. See ECF No. 57. On June 5, 2018, the parties filed a joint motion to amend the scheduling

11   order and set a schedule for the remainder of the case. See ECF No. 76. The Court issued a revised

12   scheduling order on June 20, 2018, setting, in relevant part, a fact discovery cutoff date of January 17,

13   2019, an expert discovery cutoff date of May 2, 2019, and a trial start date of October 7, 2019. See ECF

14   No. 80. This order explained that “[t]hese dates may only be altered by order of the Court and only upon

15   a showing of good cause.” Id. at 1. On January 11, 2019, the parties filed a stipulation and proposed

16   order seeking to permit the parties to take certain fact depositions on or before February 6, 2019. See

17   ECF No. 117. The Court entered the order on January 14, 2019. See ECF No. 118. There have been no

18   subsequent time modifications in this case, either by stipulation or Court order.

19          Permitting the parties to conduct a single deposition on the aforementioned date will not affect

20   any of the remaining dates set by the Court’s June 20, 2018 Revised Scheduling Order. 1 Moreover,
21   good cause exists to take this deposition after the close of expert discovery. The parties have been

22   working diligently to schedule depositions, but witness and attorney schedules have made it necessary to

23   schedule this deposition after the May 2, 2019 expert discovery cutoff date. Plexxikon reserves its rights

24   to seek discovery arising out of Mr. Malackowski’s deposition, and Novartis agrees not to object to

25   Plexxikon seeking such discovery on the grounds that the deposition took place two days after the

26   discovery cut-off date.

27
     1
28          This stipulation does not modify the calculated deadline for submitting dispositive motions,
     which remains June 3, 2019.
                                                          1
             STIPULATION AND [PROPOSED] ORDER TO PERMIT MALACKOWSKI DEPOSITION AFTER THE
                        EXPERT DISCOVERY CUTOFF DATE / CASE NO. 4:17-CV-04405-HSG
 1
      Dated: April 30, 2019                            McDERMOTT WILL & EMERY LLP
 2

 3                                               By:                   /s/ Thomas P. Steindler
                                                                      THOMAS P. STEINDLER
 4
                                                        Attorney for Defendant
 5                                                      NOVARTIS PHARMACEUTICALS
                                                        CORPORATION
 6

 7

 8

 9    Dated: April 30, 2019                            DURIE TANGRI LLP
10
                                                 By:                     /s/ Daralyn J. Durie
11                                                                      DARALYN J. DURIE
12                                                     Attorney for Plaintiff
                                                       PLEXXIKON INC.
13

14

15
                                            FILER’S ATTESTATION
16
            Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Thomas P. Steindler, attest that
17
     concurrence in the filing of this document has been obtained.
18
      Dated: April 30, 2019                                                 /s/ Thomas P. Steindler
19                                                                         THOMAS P. STEINDLER
20

21

22

23

24

25

26

27

28
                                                           2
             STIPULATION AND [PROPOSED] ORDER TO PERMIT MALACKOWSKI DEPOSITION AFTER THE
                        EXPERT DISCOVERY CUTOFF DATE / CASE NO. 4:17-CV-04405-HSG
 1                                  [PROPOSED] ORDER
 2        PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4
     Dated: 5/1/2019
 5                                                    HON. HAYWOOD S. GILLIAM, JR.
                                                      UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
          STIPULATION AND [PROPOSED] ORDER TO PERMIT MALACKOWSKI DEPOSITION AFTER THE
                     EXPERT DISCOVERY CUTOFF DATE / CASE NO. 4:17-CV-04405-HSG
